UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7225


AZANIAH BLANKUMSEE,

                Plaintiff – Appellant,

          v.

BOBBY P. SHEARIN, Warden of North Branch Correctional
Institutions; GREG FLURY, P.A., Medical Staff at N.B.C.I.;
COLIN OTEY, M.D., Care Provider at N.B.C.I.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:13-cv-02658-PWG)


Submitted:   December 15, 2014            Decided:   February 4, 2015


Before KING, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Azaniah   Blankumsee,   Appellant Pro Se.   Stephanie  Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland;
Gina Marie Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Azaniah Blankumsee appeals the district court’s order

denying    relief   on    his   42   U.S.C.   § 1983    (2012)     complaint   and

requests for counsel pursuant to 28 U.S.C. § 1915(e) (2012).                   We

have     reviewed   the     record     and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Blankumsee v. Shearin, No. 8:13-cv-02658-PWG (D. Md.

Aug. 4, 2014).      We also deny Blankumsee’s motion for appointment

of counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument     would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        2